

116 HR 7175 IH: Paycheck Protection for Producers Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7175IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Kind (for himself, Mr. Thompson of Pennsylvania, Mr. Brindisi, and Mr. Joyce of Pennsylvania) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo modify the calculation of the maximum loan amount for certain farmers and ranchers under the paycheck protection program of the Small Business Administration, and for other purposes.1.Short titleThis Act may be cited as the Paycheck Protection for Producers Act.2.Calculation of maximum loan amount for farmers and ranchers under the paycheck protection program(a)In generalSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended—(1)in subparagraph (E), in the matter preceding clause (i), by striking During and inserting Except as provided in subparagraph (T), during; and(2)by adding at the end the following:(T)Calculation of maximum loan amount for farmers and ranchers(i)DefinitionIn this subparagraph, the term covered recipient means an eligible recipient that—(I)operates as a sole proprietorship or as an independent contractor, or is an eligible self-employed individual;(II)reports farm income or expenses on a Schedule F (or any equivalent successor schedule); and(III)was in business during the period beginning on February 15, 2019, and ending on June 30, 2019.(ii)No employeesWith respect to covered recipient without employees, the maximum covered loan amount shall be the lesser of—(I)the sum of—(aa)the product obtained by multiplying—(AA)the gross income of the covered recipient in 2019, as reported on a Schedule F (or any equivalent successor schedule), that is not more than $100,000, divided by 12; and(BB)2.5; and(bb)the outstanding amount of a loan under subsection (b)(2) that was made during the period beginning on January 31, 2020, and ending on April 3, 2020, that the borrower intends to refinance under the covered loan, not including any amount of any advance under the loan that is not required to be repaid; or(II)$10,000,000.(iii)With employeesWith respect to a covered recipient with employees, the maximum covered loan amount shall be calculated using the formula described in subparagraph (E), except that the gross income of the covered recipient described in clause (ii)(I)(aa)(AA) of this subparagraph, as divided by 12, shall be added to the sum calculated under subparagraph (E)(i)(I).(iv)RecalculationA lender that made a covered loan to a covered recipient before the date of enactment of this subparagraph may, at the request of the covered recipient—(I)recalculate the maximum loan amount applicable to that covered loan based on the formula described in clause (ii) or (iii), as applicable, if doing so would result in a larger covered loan amount; and(II)provide the covered recipient with additional covered loan amounts based on that recalculation..